Exhibit 10.90

 

Abgenix, Inc.

RESIGNATION AND TRANSITION AGREEMENT

 

This Resignation and Transition Agreement (this “Agreement”) is entered into
between Abgenix, Inc. (the “Company”) and Raymond M. Withy (“Employee”). The
purpose of this Agreement is to arrange for Employee’s resignation as the Chief
Executive Officer and President of the Company as well as for a transition of
Employee’s employment with Company on a basis that is satisfactory both to
Company and to Employee (collectively, the “Parties”).  In consideration of the
promises and obligations set forth herein, the Company agrees to provide certain
additional benefits to Employee in full satisfaction of its obligations under
the employment relationship between the Parties and Employee agrees to release
the Company from any claims or obligations as set forth herein.

 

1.                                       Resignation.  Employee irrevocably
resigns from his positions as Chief Executive Officer and President of the
Company effective as of August 30, 2004.

 

2.                                       Continued Employment for Transition
Period.  After August 30, 2004, Employee shall continue providing services as a
full-time employee of the Company through December 31, 2004 (“Transition
Period”).  Employee shall report to the individual who is then serving as the
Company’s Chief Executive Officer, who shall determine Employee’s duties and
responsibilities.

 

Provided that Employee (1) executes this Agreement and the Exhibits attached
hereto, including the release of claims attached hereto as Exhibit A, (2) does
not revoke such release of claims, and (3) uses his best efforts to perform the
services requested of him during the Transition Period, Employee shall continue
to receive the same base salary, cash incentive bonus opportunity, benefits, and
perquisites as he was receiving immediately prior to the effectiveness of his
resignation under Section 1 above.  For avoidance of doubt, the Parties agree
that the terms of Employee’s annual cash incentive bonus for 2004, including but
not limited to the performance objectives and target bonus amount, shall remain
unchanged.  The stock options previously granted to Employee by the Company
shall continue to vest during the Transition Period, but not thereafter. 
Employee agrees to execute the form of amendments to Employee’s stock option
agreements attached hereto as Exhibit B at the same time that he executes this
Agreement.

 

Employee understands and agrees that the compensation and benefits described in
this Section 2 are greater than the amounts that the Company would otherwise
expect to pay in order to obtain Employee’s services during the Transition
Period, and furthermore agrees that such additional compensation and benefits
provide consideration for Employee’s obligations hereunder, including but not
limited to execution by Employee of any release of claims described herein and
execution of the amendments to Employee’s stock option agreements.

 

--------------------------------------------------------------------------------


 

3.                                       Transition Information.


 


(A)                                  SEPARATION DATE.  EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES WILL TERMINATE EFFECTIVE AS OF DECEMBER 31,
2004 (THE “SEPARATION DATE”).  EMPLOYEE UNDERSTANDS AND AGREES THAT THIS
TERMINATION IS EFFECTIVE WITH RESPECT TO ALL POSITIONS HE THEN HOLDS WITH THE
COMPANY AND ANY OF ITS AFFILIATES, EXCEPT AS A MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY (“BOARD”).  IF REQUESTED BY THE COMPANY IN ITS SOLE DISCRETION,
EMPLOYEE AGREES TO EXECUTE A RELEASE OF CLAIMS SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT A IN ORDER TO RELEASE ANY CLAIMS ARISING OUT OF
EMPLOYEE’S SERVICE WITH THE COMPANY THROUGH THE SEPARATION DATE.

 


COMMENCING ON JANUARY 1, 2005, EMPLOYEE SHALL BE COMPENSATED FOR HIS SERVICES ON
THE BOARD IN ACCORDANCE WITH THE COMPANY’S POLICIES FOR INDIVIDUALS WHO CONTINUE
TO SERVE ON THE BOARD AFTER HAVING CEASED EMPLOYMENT WITH THE COMPANY.  FOR
AVOIDANCE OF DOUBT, FOR SERVICE ON THE BOARD IN 2005, EMPLOYEE SHALL BE ENTITLED
TO PAYMENT OF A PRO-RATED ANNUAL RETAINER FEE, STANDARD MEETING FEES, AND
REIMBURSEMENT FOR EXPENSES INCURRED TO ATTEND MEETINGS OF THE BOARD OR A
COMMITTEE OF THE BOARD OR TO OTHERWISE CARRY OUT HIS RESPONSIBILITIES AS A
MEMBER OF THE BOARD.  THE BOARD AND EMPLOYEE AGREE THAT EMPLOYEE WILL CONTINUE
TO SERVE AS A MEMBER OF THE BOARD UNTIL AT LEAST THE EXPIRATION OF HIS CURRENT
TERM.

 


(B)                                 ACCRUED BENEFITS.  ON OR BEFORE THE
SEPARATION DATE, THE COMPANY WILL HAVE PAID EMPLOYEE ALL WAGES DUE TO HIM,
INCLUDING REGULAR BASE SALARY THROUGH HIS SEPARATION DATE AND PAYMENT FOR ALL
ACCRUED AND UNUSED VACATION CREDITED TO HIM AS OF THE SEPARATION DATE.  IN
ADDITION, THE COMPANY WILL REIMBURSE EMPLOYEE IN A TIMELY FASHION FOR ALL
APPROVED BUSINESS EXPENSES INCURRED BY EMPLOYEE PRIOR TO THE SEPARATION DATE IN
ACCORDANCE WITH NORMAL COMPANY POLICY.

 

4.                                       Continuation of Benefits.

 

(a)                                  Group Health Insurance.  Employee’s current
coverage under the Company’s standard group health insurance programs will
terminate on December 31, 2004.  Employee may then have the opportunity to elect
continuation coverage under the Company’s group health insurance programs as
permitted pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).  Employee will be provided with information
regarding, and an opportunity to elect, such coverage following the Separation
Date.

 

(b)                                 Other Benefits.  Employee acknowledges and
agrees that Employee will have no right, title, interest, or claim in or to
participation in, or any benefits provided under, any of the Company’s employee
benefit programs or policies following the Separation Date.

 

5.                                       Equity Benefits.  Exhibit B to this
Agreement sets forth Employee’s rights to purchase shares of the Company’s
capital stock as of the Separation Date (assuming that Employee continues to be
employed by the Company through the Separation Date), reflecting

 

2

--------------------------------------------------------------------------------


 

the amendments to Employee’s stock option agreements included as part of Exhibit
B.  Employee acknowledges and agrees that except as set forth on Exhibit B and
in those stock option agreements as amended that govern Employee’s rights to the

shares described on Exhibit B, Employee has no other right, title, interest, or
claim in or to any shares of the Company’s capital stock, other than any shares
he might own that are unencumbered by any contractual restrictions in favor of
the Company.

 

6.                                       No Other Payments Due.  Employee
acknowledges and agrees that, upon payment of those amounts set forth in this
Agreement, he will have received all salary, accrued vacation, bonuses, wages,
compensation or other such sums due to him as of the Separation Date other than
amounts, if any, to be paid after the Separation Date pursuant to this
Agreement.

 

7.                                       Covenants.

 

(a)                                  Confidential and Proprietary Information. 
Employee represents and warrants that at all times prior to the date on which he
executes this Agreement he has been in full compliance with his obligation to
maintain the confidentiality of all confidential and proprietary information of
the Company.  Employee understands and agrees that the provisions of the
Company’s standard form of proprietary information and inventions agreement
shall continue in full force and effect following his Separation Date, such that
the Company shall continue to hold all remedies available to it, whether at law
or in equity, in order to enforce Employee’s compliance with such agreement.

 

(b)                                 Return of Company Property.  As a condition
of the Company entering into this Agreement, Employee is required to return all
of the Company’s property, including but not limited to any confidential or
proprietary information, in his possession, on or before the Separation Date,
except for any property that the Company expressly agrees Employee may retain or
any property that has been made available to members of the Board in order to
allow them to perform their duties in that capacity.

 

(c)                                  Non-Disparagement.  Employee agrees to
refrain from making any derogatory, disparaging and/or detrimental statements to
any other person or third parties about the Company or any of the Released
Parties, including but not limited to the Company’s directors, officers,
investors, employees, products, or services.  The Company agrees to direct each
of the current members of its Board of Directors (other than Employee) and its
current named executive officers to refrain from making any derogatory,
disparaging and/or detrimental statements to any other person or third parties
about Employee.

 

8.                                       Taxes.  Any payments or benefits
provided pursuant to this Agreement will be subject to applicable tax
withholdings.  Employee expressly permits the Company to deduct from any amounts
due hereunder such amounts as necessary to satisfy any withholding or employment
tax obligations arising in connection with the termination of his employment,
including, but not limited to, the cancellation of any debt, the payment of any
amount or the provision of any benefit hereunder.

 

3

--------------------------------------------------------------------------------


 

9.                                       Entire Agreement.  This Agreement
(including the Exhibits hereto) sets forth the entire agreement between the
Company and Employee, and supersedes any prior agreements or understanding,
whether oral or written, concerning the subject matter set forth herein.  This
Agreement may not be altered or amended except by a written document signed by
the Parties.  Employee expressly agrees that, except as set forth herein, the
terms of this Agreement supersede the terms of any individual agreement or
understanding with the Company relating to Employee’s rights as an employee of
the Company, including but not limited to that certain Amended and Restated
Change of Control Severance Agreement between the Parties dated as of April 24,
2003.  Employee acknowledges that he is executing this Agreement voluntarily and
knowingly and that he has not relied upon any representation or statement made
by the Company, the Released Parties (as that term is defined in Exhibit A) or
their respective agents with respect to the subject matter, basis or effect of
this Agreement, other than those specifically stated in this written Agreement.

 

10.                                 Severability.  If any one or more of the
provisions of this Agreement, including, without limitation, Employee’s
obligations described in Section 7 herein, shall be or become invalid, illegal
or unenforceable in any respect or to any degree, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby and said illegal, unenforceable or invalid provisions shall be
deemed not to be a part of this Agreement.

 

11.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of California, without regard to its conflicts
of law provisions.

 

12.                                 Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed to be an original and
together shall be deemed to be one and the same document.

 

13.                                 Voluntary Execution.  Employee hereby
understands and agrees that:

 

(a)                                  He has been given twenty-one (21) days from
the date that this Agreement was delivered to him (i.e., until September 16,
2004) in which to accept its terms, although he may accept it at any time within
those twenty-one (21) days;

 

(b)                                 He has carefully read and fully understands
all of the terms of the Agreement;

 

(c)                                  He is, through this Agreement, releasing
the Released Parties from any and all claims he may have against them;

 

(d)                                 He was advised and is hereby advised in
writing to consult with an attorney of his choice prior to executing this
Agreement;

 

4

--------------------------------------------------------------------------------


 

(e)                                  He has so consulted with an attorney of his
choice or knowingly declined to do so;

 

(f)                                    He knowingly and voluntarily agrees to
all of the terms set forth in this Agreement with full appreciation that he is
forever foreclosed from pursuing any of the rights waived herein;

 

(g)                                 He has a period of 7 days after signing this
Agreement within which to revoke his consent to this Agreement and that neither
the Company nor any other person is obligated to provide any payment or benefit
to him until 8 days have passed since his signing of this Agreement without his
signature having been revoked in a writing received by the Company within the
seven day revocation period; and

 

(h)                                 He is under no disability or impairment that
affects his decision to sign this Agreement and knowingly and voluntarily
intends to be legally bound by this Agreement.

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement.

 

 

 

Abgenix, Inc.:

 

 

 

 

 

By:

  /s/ R. Scott Greer

 

Name: R. Scott Greer

 

Title:   Chairman

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Raymond M. Withy

 

Raymond M. Withy

 

 

 

August 26, 2004

 

Date

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Employee’s Release of All Claims

 

In consideration of the benefits to be provided to Employee by the Company as
set forth in this Agreement to which this Release of All Claims is an Exhibit,
Employee, on behalf of himself, his spouse, domestic partner, agents, attorneys,
successors, assigns, heirs and executors hereby fully and forever releases and
discharges Abgenix, Inc., and its current and former officers, directors,
shareholders, partners, members, investors, administrators, employees,
contractors, agents, attorneys, insurers, affiliates, successors, predecessors,
subsidiaries, assigns and fiduciaries in their individual and/or representative
capacities (collectively, the “Released Parties”) from any and all claims,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, debts, dues, sums of money, accounts, reckonings, bonds,
causes of action, bills, covenants, contracts, variances, trespasses, extents,
executions and demands of any kind whatsoever, which Employee or his spouse,
domestic partner, agents, attorneys, successors, assigns, heirs and executors
ever had, now have or may have against the Released Parties or any of them, in
law, admiralty or equity, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this Agreement is
signed by Employee, including, without limitation, in connection with or in
relationship to Employee’s employment or other service relationship with the
Company or its affiliates, Employee’s resignation as the Chief Executive Officer
and President of the Company, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with the Company or its respective affiliates; provided that such released
claims shall not include (1) any claims to enforce Employee’s rights under, or
with respect to, this Agreement, (2) Employee’s rights to employee benefits
under the terms of the Company’s employee benefit plans, programs and
arrangements, and (3) any rights to indemnification from the Company that
Employee may possess relating to his service with the Company, whether under the
Company’s Articles of Incorporation, By-laws, the Indemnification Agreement
executed by Company and Employee or otherwise (such released claims are
collectively referred to herein as the “Released Claims”).   Employee
understands and agrees that the release set forth in this Exhibit A to this
Agreement is a full and complete waiver of all claims, whether known or unknown
by him, including, but not limited to, any claims with respect to his
entitlement to any wages, bonuses, severance benefits or other forms of
compensation; any claims with respect to his purchase of, or right to purchase,
any capital stock of the Company; any claims of wrongful discharge, breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, defamation, personal injury, emotional distress; any claims under
Title VII of the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, the California Fair Employment and Housing Act, the Equal Pay Act of 1963,
the Americans With Disabilities Act, California Labor Code Section 1197.5, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) as related to severance benefits, any family and medical
leave acts; and any claims under any other federal, state, and local laws and
regulations relating to employment or employment discrimination. Employee agrees
that the benefits provided to him pursuant to this Agreement are in full
satisfaction and settlement of any such Released Claims.  Employee represents
and warrants that he has not filed, and he will not file, any lawsuit or
institute any proceeding, charge, complaint or action

 

6

--------------------------------------------------------------------------------


 

asserting any such claim before any federal, state, or local administrative
agency or court against any Released Party, concerning any event occurring prior
to the signing of the Agreement.  Nothing in the Agreement, however, shall be
construed as prohibiting Employee from filing a charge or complaint with the
Equal Employment Opportunity Commission (“EEOC”) or participating in an
investigation or proceeding conducted by the EEOC.  Employee also hereby agrees
that nothing contained in this Release shall constitute or be treated as an
admission of liability or wrongdoing by any of the Released Parties.

 

ADEA.  Employee represents that he is knowingly and voluntarily waiving any and
all rights that he currently may have arising under the Age Discrimination in
Employment Act of 1967, as amended.  Employee understands that he has the right
to consult with an attorney before signing this Agreement.  Employee also
understands that he may have twenty-one (21) days after his receipt of this
Agreement within which he may review and consider, discuss with an attorney of
his own choosing, and decide to execute or not execute it.  Employee further
understands that for a period of seven (7) days after he signs this Agreement,
he may revoke his release of all claims.   In order to revoke his release,
Employee must deliver to the President and Chief Executive Officer of the
Company, by no later than seven (7) days after he executes this Agreement, a
letter stating that he is revoking it.  Employee understands and agrees that if
he revokes his release, he will have no right to receive, and the Company will
have no obligation to provide, any of the benefits described in this Agreement. 
If Employee does not deliver such a letter, then this Agreement shall become
effective upon the expiration of the seventh day after he executes this
Agreement.  If Employee executes this Agreement prior to the twenty-first (21)
day after its delivery to him, Employee hereby acknowledges that his decision to
execute this Agreement prior to the expiration of such twenty-one (21) day
period was entirely voluntary.

 

Civil Code Section 1542.  Employee hereby expressly waives any and all rights
and benefits conferred upon him by the provisions of Section 1542 of the Civil
Code of the State of California (as well as under any other statute or common
law principles of similar effect), which states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Employee hereby executes this Release of All Claims on this 30th day of August
2004.

 

 

/s/ Raymond M. Withy

 

 

Raymond M. Withy

 

7

--------------------------------------------------------------------------------


 

Exhibit B:

 

Stock Option Amendments and Stock Option Summary

 

 

[in the forms attached]

 

8

--------------------------------------------------------------------------------


 

AGREEMENT AMENDING OPTIONS

 

This Agreement Amending Options (the “Agreement”) is entered into as of August
26, 2004 (the “Effective Date”), by and between Abgenix, Inc., a Delaware
corporation (the “Company”), and Raymond M. Withy, Ph.D. (the “Employee”)
(collectively, the “Parties”).

 

WHEREAS, the Company previously has granted stock options to Employee under 1996
Incentive Stock Plan (the “Plan”) for the purpose of providing equity
compensation to Employee and aligning his interests with those of the
stockholders of the Company.

 

WHEREAS, the Parties desire to amend the options listed in Attachment A hereto
(the “Options”) to provide that the Options shall continue to vest until
December 31, 2004, but not thereafter.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.                                                                                      
All terms with initial capitals that are used herein and that are not
specifically defined herein shall have the defined meanings set forth in the
option agreements for each Option.

 

2.                                                                                      
Amendment to Options.  Section 2(a) of the option agreement for each of the
Options is amended and restated in its entirety as follows:

 

“(a)                            Right of Exercise.  This Option may be exercised
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and the applicable provisions of the Plan and this Option Agreement;
provided, however, that after December 31, 2004,  (i) no additional shares
subject to the Option shall become exercisable if such shares are not
exercisable on December 31, 2004, and (ii) this Option may not be exercised with
regard to any shares that are not exercisable on December 31, 2004.”

 

3.                                                                                      
Continuing Effect.  This Amendment shall be effective for all purposes as of the
Effective Date.  Except as otherwise expressly modified by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.

 

4.                                                                                      
Governing Law.  This Amendment shall be governed by, interpreted and construed
in accordance with the laws of the State of California, without regard to
conflicts of laws principles.

 

5.                                                                                      
Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed to be an original and together shall be deemed to be one and the
same document.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

COMPANY:

 

EMPLOYEE:

 

 

 

 

 

/s/ R. Scott Greer

 

/s/ Raymond M. Withy

 

[Name].

 

[Name]

 

By:

R. Scott Greer

 

By:

Raymond M. Withy

 

Title:

Chairman

 

 

 

 

10

--------------------------------------------------------------------------------


 

Attachment A

 

The Options subject to this agreement to amend options are:

 

1.

Incentive Stock Options to buy 2,089 shares granted 1/8/2001

 

2.

Non-Qualified Stock Options to buy 97,911 shares granted 1/8/2001

 

3.

Incentive Stock Options to buy 2,607 shares granted 2/11/2002

 

4.

Non-Qualified Stock Options to buy 67,393 shares granted 2/11/2001

 

5.

Incentive Stock Options to buy 5,172 shares granted 5/6/2002

 

6.

Non-Qualified Stock Options to buy 164,828 shares granted 5/6/2002

 

7.

Incentive Stock Options to buy 2,919 shares granted 4/2/2003

 

8.

Non-Qualified Stock Options to buy 137,081 shares granted 4/2/2003

 

9.

Incentive Stock Options to buy 6,401 shares granted 1/14/2004

 

10.

Non-Qualified Stock Options to buy 68,599 shares granted 1/14/2004

 

11

--------------------------------------------------------------------------------